 

 

Exhibit 10(b)

AMENDMENT TO

WELLS FARGO & COMPANY SUPPLEMENTAL 401(k) PLAN

(As Amended and Restated Effective January 1, 2008)

 

            Pursuant to the authority delegated by the Board of Directors of
Wells Fargo & Company at its June 24, 2014 meeting, the undersigned hereby
amends the Wells Fargo & Company Supplemental 401(k) Plan (As Amended and
Restated Effective January 1, 2008) (the “Plan”) effective January 1, 2015 as
follows:

 

 

I.

 

            Section 9 of the Plan is amended in its entirety to read in full as
follows:

 

Sec. 9  Investment of Accounts.  All participants’ Accounts are allocated solely
to the Wells Fargo & Company Stock Investment Fund except for credits allocated
to the CD Investment Fund pursuant to Section 10 of this Plan to reflect
dividends paid on Company common stock on or after January 1, 2015.  The CD
Investment Fund is based on a certificate of deposit in such denomination and
for such duration as is determined from time to time by the Plan Administrator. 
No other Investment Funds are available under the Plan.  Amounts allocated to
the Wells Fargo & Company Stock Investment Fund or the CD Investment Fund, as
the case may be, including dividend credits allocated pursuant to Section 10 of
this Plan, may not subsequently be allocated to a different Investment Fund. 

 

 

II.

 

            Section 10 of the Plan is amended in its entirety to read in full as
follows:

 

            Sec. 10  Adjustment and Funding of Accounts.   Credits to a
participant’s Plan Account shall be subject to the following:

 

(a)                Credits to the Wells Fargo & Company Stock Investment Fund
shall be stated in the form of shares of Company common stock, the number of
which shall be determined by dividing the amount of the credits made pursuant to
Sections 7 or 8 of this Plan for a Plan Year by the New York Stock Exchange only
closing price per share of Company common stock as of December 31 of that Plan
Year.  If December 31 is not a trading date, the closing price per share of
Company common stock reported on the trading date immediately preceding that
December 31shall be used.  Adjustments to the participant’s Plan Account shall
be made to reflect dividends paid on Company common stock as provided in
subsection (c) below.  If the Company chooses to fund the credits to the Wells
Fargo & Company Stock Investment Fund and/or the CD Investment Fund, the Company
shall make contributions in cash or in Company common stock to the trust
described in Section 21.  Any cash contribution that is to be allocated to the
Wells Fargo & Company Stock Investment Fund shall be used by the trustee to
purchase shares of Company common stock within 10 business days after such
deposit.  Purchase of such shares may be made by the trustee in brokerage
transactions or by private purchase, including purchase from the Company.  All
shares held by the trust shall be held in the name of the trustee.

 

(b)               All Plan Account credits shall consist solely of bookkeeping
entries.

404

 

--------------------------------------------------------------------------------

 

      

 

(c)                For dividends paid on Company common stock prior to January
1, 2015, the participant shall receive a credit to the Wells Fargo & Company
Stock Investment Fund in his or her Plan Account.  For dividends paid on Company
common stock on or after January 1, 2015, the participant shall receive a credit
to the CD Investment Fund unless the participant has elected at least ten (10)
days prior to the payment date for the dividend to have the dividend credit
allocated to the Wells Fargo & Company Stock Investment Fund.  The amount of the
dividend credit to the Wells Fargo & Company Stock Investment Fund shall be the
number of shares of Company common stock determined by multiplying the dividend
amount per share by the number of shares credited to a participant’s Wells Fargo
& Company Stock Investment Fund as of the record date for the dividend and
dividing the product by the New York Stock Exchange only closing price per share
of Company common stock as of the trading date immediately preceding the
dividend payment date.  The amount of the dividend credit to the CD Investment
Fund shall be the dividend amount per share multiplied by the number of shares
credited to a participant’s Wells Fargo & Company Stock Investment Fund as of
the record date for the dividend.   

 

 

III.

 

The first paragraph of Section 12 of the Plan is amended to read in full as
follows:

 

Sec. 12 Number of Shares under the Plan/Adjustments for Certain Changes in
Capitalization.   As of December 31, 2003, 2,742,974 shares of Company common
stock were credited to Plan Accounts (as adjusted for the August 11, 2006
two-for-one stock split).  On and after January 1, 2004, no more than an
additional 4,000,000 shares of Company common stock (as adjusted for the August
11, 2006 two-for-one stock split) may be credited to Plan Accounts, except that
any share credits to a Plan Account which are forfeited pursuant to Section 15
may again be credited under the Plan, and provided that an additional 2,000,000
shares of Company common stock shall be available for, but limited to, credits
to participants’ Wells Fargo & Company Stock Investment Fund pursuant to Section
10(c) to reflect dividends paid on Company common stock on or after January 1,
2015.   

 

 

                                                           IV.

 

 

            The opening sentence of Section 15 is amended to read in full as
follows:

 

Upon Separation from Service, a participant shall be entitled to a benefit equal
to the number of shares of Company common stock and cash credited to the
participant’s Plan Account, calculated as of the end of the calendar year
immediately prior to the date benefits are distributed pursuant to Sections 16
and 17 (except as provided in subsection (c) of this Section 15), multiplied by
the vested percentage determined under Sec. 9.1, Sec. 9.2 or Sec. 9.3 of the
401(k) Plan that would be applicable to the participant at the time the
Separation from Service occurs.

 

 

V.

 

Subsection (c) of Section 16 of the Plan is amended to read in full as follows:

 

405

 

--------------------------------------------------------------------------------

 

 

(c)    Payment to the participant of the portion of the participant’s Account
that is allocated to the Wells Fargo & Company Stock Investment Fund will be in
the form of whole shares of common stock with cash for any fractional share, net
of any required withholding taxes. Payment to the participant of the portion of
the participant’s Account that is allocated to the CD Investment Fund will be in
cash, net of any required withholding taxes.  If the participant is to receive
payment in installments, the amount of each installment will be equal to the
total amount of the participant’s vested Plan Account at the time the
installment is to be paid divided by the number of installments remaining to be
made, including the current installment, and the whole number of shares of
Company common stock and cash to be distributed shall be deducted from the total
amount of the participant’s vested Plan Account.  Any required withholding will
be satisfied first from the participant’s Account allocated to cash and then any
remaining withholding will be satisfied from the participant’s Account allocated
to the Wells Fargo & Company Stock Investment Fund.

 

406

 

--------------------------------------------------------------------------------

 

      

 

VI.

 

            The last sentence of Section 17 of the Plan is amended to read in
full as follows:

 

Payment to the Beneficiary of the portion of the participant’s Account that is
allocated to the Wells Fargo & Company Stock Investment Fund will be in the form
of whole shares of common stock with cash for any fractional share, net of any
required withholding taxes and payment of the portion of the participant’s
Account that is allocated to the CD Investment Fund will be in cash, net of any
required withholding taxes.

   

 

Dated:  July 28, 2014                          WELLS FARGO & COMPANY

 

 

 

 

                                                                                   
By: /s/ Hope A. Hardison

                                                                                         
Hope A. Hardison

                                                                                         
Director of Human Resources

 

407

 

--------------------------------------------------------------------------------

 